Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an application 14/684016 filed in the U.S. on April 10, 2015.   

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,303,134. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the U.S. Patent. Comparisons of selected claims 1, 2, 7, and 13 in the instant application are shown in the following table.  A mapping of claims to those disclosed in the U.S. Patent No. 10,303,134 is as shown in the table; and other claims could also be mapped to similar claims in the patent. Claim 21 in the instant application also contains the caching element similar to the patent in claims 1 and 3. 
	
Claims in instant App: 16/388,449
Claims in US Patent 10,303,134.
1. A method comprising: receiving operational data, via a modem, from a process control field device; storing, via a data bus, the operational data in a first radio frequency sensor tag (RFST) or a second RFST, the first RFST communicating via a first frequency band and having a first RFST memory, the second RFST communicating via a second frequency band different than the first frequency band and having a second RFST memory; and retrieving via a handheld device, the operational data from at least one of the first RFST or the second RFST while the process control field device is unpowered.
3. A method comprising: providing power to a first housing mounted to a second housing of a process control field device, the first housing including a modem, a non-volatile memory, a microcontroller, a first RFST and a second RFST, the first RFST to communicate via a first frequency band, the first RFST having a first RFST memory and a first energy harvester, the second RFST to communicate via a second frequency band different than the first frequency band, the second RFST having a second RFST memory and a second energy harvester, the modem to communicate at a first data rate with the process control field device, the microcontroller communicatively coupled to the modem via a first bus and communicatively coupled to the non-volatile memory, the first RFST and the second RFST via a second bus, each of the first and second buses having respective data rates higher than the first data rate; caching, via the microcontroller, maintenance or repair data associated with operation of the process control field device in at least one of the RFST memories; and providing, via the first RFST or the second RFST, at least some of the cached data to a remote device in response to an interrogation by the remote device while the process control field device is unpowered, and while the first RFST is powered by the first energy harvester or the second RFST is powered by the second energy harvester.
2. A method as defined in claim 1, wherein communicating via the first RFST includes communicating via an ultra-high frequency (UHF) band and communicating via the second RFST includes communicating via a high- frequency (HF) band.
4. A method as defined in claim 3, wherein the first frequency band is a UHF
frequency band and the second frequency band is an HF frequency band.
7. A method as defined in claim 1, wherein the handheld device is a radio frequency identification device (RFID) reader/writer.
16. The method as defined in claim 3, wherein the remote device is an RFID
reader/writer
13. An apparatus comprising: a first sensor tag to retrieve operational data, via a modem and a data bus, from a process control field
device, wherein the first sensor tag includes a memory to store the operational data; a first antenna arranged to communicate with the
first sensor tag when the first sensor tag receives operational data, the first antenna to communicate with the first sensor tag via a first
frequency band; and a first identification device to retrieve the operational
data from the first sensor tag, via the first antenna and the first frequency band, while the process control field device is unpowered.
1. An apparatus comprising: a first housing configured to be mounted to a second housing of a process control field device, the first housing containing a communication module and electrical connections electrically coupled to the communication module, the electrical connections to be electrically coupled to the process control device, the communication module including: a modem to communicate at a first data rate with at least one of the process control field device or a distributed control system controller that communicates with the process control field device; a non-volatile memory; a first radio frequency sensor tag (RFST) configured to communicate via a first frequency band, the first RFST having a first RFST memory and a first energy harvester, the first RFST electrically coupled to a first antenna of the communication module; a second RFST configured to communicated via a second frequency band different than the first frequency band, the second RFST having a second RFST memory and a second energy harvester, the second RFST electrically coupled to a second antenna of the communication module; and a microcontroller communicatively coupled to the modem via a first bus, and communicatively coupled to the non-volatile memory, the first RFST and the second RFST via a second bus, each of the first and second buses having respective data rates higher than the first data rate, the microcontroller to cache at least one of maintenance or repair data associated with operation of the process control field device in at least one of the RFST memories, and at least one of the RFSTs to provide at least some of the cached data via wireless communications to a handheld device in response to an interrogation by the handheld device while the process control field device is unpowered and while the at least one of the RFSTs is powered by the first energy harvester or the second energy harvester.

	
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The element of “the first RFST communicating with the process control field device via a first frequency band” and “the second RFST communicating with the process control field device via a second frequency band different than the first frequency band” is not disclosed in the parent application and therefore is rejected under 35 USC §112(a) as a new matter rejection. The original disclosure discloses in several paragraphs that the RFST communicates with the hand-held reader via different frequencies. See Paragraph 0030, 0033, 0034, 0063, 0067, 0086, 0089, 0091, and others.  Figure 4A also shows the embodiment of an RFT having different frequencies antennas that communicate with different types of readers (items 415 and 416). Thus it is the remote reader that is communicating to the RFST by the first or second frequencies rather than the process control field device such as a digital valve controller.  Also figure 2B shows that the RFST and the field device are coupled; therefore, it is illogically to provide two different communication schemes between the RFST and the field device. See also PTO-413 Interview Summary.  See MPEP §201.07.  Appropriate action is required. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claims contain the limitation: “…the first RFST communicating with the process control field device via a first frequency band” and “the second RFST communicating with the process control field device via a second frequency band different than the first frequency band.” This element is absent from the originally filed specification and disclosure of the original parent application and therefore is new matter.  See MPEP §201.07.  Appropriate action is required. 

	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 7 -11, and 13 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Louzir et al. (US Patent No. 10,003,863), herein “Louzir,” in view of Hamilton et al. (PG Pub. No. 20140313050), herein “Hamilton” in further view of Baret et al. (PG Pub. No. 20150113180), herein “Baret” in view of Koyama (US PG Pub. No. 20130270342). 

Regarding claim 1,
Louzir teaches a method comprising:
receiving operational data, (electrical status data) from a process control field
device; (respective electrical device 101_x, Figure 1)
storing, the operational data in a first radio frequency sensor tag (RFST) or a second RFST, the first RFST communicating via a first frequency band and having a first RFST memory, the second RFST communicating via a second frequency band different than the first frequency band and having a second RFST memory: (Col. 6, lines 4 – 13: “ The RFID sensor device 200 comprises an antenna 210, a pulse detection module 220 and a memory chip 230 for storing data representative of an electrical status change. The data representative of the power state change of the electrical device may comprise identification data identifying the RFID tag. For example the identification data may be enough to indicate an electrical power state change. In other embodiments the data representative of the power state change may be transmitted in addition to the RFID tag identification data.” See figures 1 and 2A. Col. 6, lines 36 – 41: “For example the RFID sensor device 200 in this embodiment is a far field/long range RFID tag operating in the UHF frequency band, for example in the range from 800 MHz to 960 MHz, for instance in the region of 860 MHz or 900 MHz, or in the region of 433 MHz or in the HF frequency band, for example in the region of 13.6 MHz.”  Col. 6, line 53 – Col. 7, line 4: “The memory chip 230 stores data indicating the change in electrical status of the corresponding electrical device 101_x. In some embodiments of the invention, the electrical voltage induced in the antenna 210 by the electrical pulse in the power cable 102_x and detected by pulse detector 220 may be used to activate the memory chip 230 to enable data to be stored. In the case of a passive type RFID tag the antenna 210 acts as a power-coupling inductor which can harvest electrical power from the current pulse in the power cable to operate the modules of the RFID sensor device 200. Since the RFID sensor device 200 in this particular embodiment is a passive RFID sensor device, energy consumption can be minimized since power is not being supplied constantly to the RFID sensor device 200 from a power supply such as a battery. It will be appreciated, however, that in alternative embodiments of the invention the RFID sensor device 200 may be an active type RFID tag powered by its own power supply means or a battery assisted passive type RFID tag.”  See also the complete column 6. Examiner’s Note – Each RFID unit 200 has their own memory and uses different frequencies to send their data to a reader 300.) and
Louzir does not teach that the RFID devices that hold the data from the field devices are unpowered.  However, Hamilton does teach retrieving via a handheld device, (Par. 0043: “In some embodiments of the method the interrogator 500 is a mobile interrogator 500, for example a man‐portable interrogator 500 or a vehicle‐mounted interrogator 500. One suitable form of a man‐portable interrogator 500 is a handheld interrogator 500.”) the operational data from at least one of the first RFST or the second RFST while the process control field device is unpowered.  (Par. 0012: “and an RFID connected to the memory storage device to read the memory storage device and to provide radiofrequency induction power to the memory storage device, configured to provide the radiofrequency induction power to the memory storage device in response to a signal from an interrogator, and configured to transmit the measurement that is recorded on the memory storage device in response to a signal from the interrogator.” Par. 0013: “if the main power source is unavailable, said interrogation causes the RFID to power the memory storage device by radiofrequency induction, read the measurement from the memory storage device, and transmit the measurement to the interrogator.” Par. 0027: “In the absence of auxiliary power (such as a battery assist system) the RFID 400 uses the power provided by radiofrequency induction from the interrogator signal to send an answering signal to the interrogator 500. Some of this power may be channeled to other purposes, such as providing power to the memory storage device 300. In the presence of auxiliary power, the passive tag will not transmit until interrogated, at which point the auxiliary power system will "wake up" and provide power to the RFID 400 and potentially other systems in the unit 100.”  See also Par. 0028, 0041, and 0042.) 
storing, via a data bus, the operational data (Par. 0020: “The term "computing device" refers to a CPU, a memory storage device, and a bus connected to exchange information between the CPU and the memory storage device. The CPU may comprise one or both of a register and a cache. Additional peripherals may be present.” See also Par. 0017) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined receiving operational data from the devices and RFID devices that uses multiple frequencies, each having their own memory, and is able to send the operational data to a reader using the different frequencies as in Louzir with having a reader power a RFID device and able also power the memory of the RFID device when power is unavailable as in Hamilton in order to allow data to be safely stored and downloaded from an RFID device without the user of battery power as battery power depletes or is unavailable. (Par. 0008 and 0009)
Louzir and Hamilton do not teach that the system uses a modem. However, Baret does teach receiving operational data, via a modem, from a process control field device; (Par. 0029: “Adapter 1 includes a second transmission module 4, via which data stored in a memory unit (not shown) of the field device 2 can be downloaded. To this end, a user goes on‐site in the plant into the vicinity of the field device 2, so that data can be exchanged via the radio connection between the first and second transmission modules 4, 5. Adapter 1 is a fieldbus modem, which serves primarily for communication via the fieldbus. The second transmission module 5 is integrated into the fieldbus modem, so that the fieldbus modem enables data exchange directly between the fieldbus modem and the field device. Par. 0020: “…the first and the corresponding second transmission modules are transmission modules working according to the RFID standard and/or the NFC standard. It has namely been found that especially an alternating operation according to the RFID‐ and the NFC standards can be used for an especially energy‐saving transmission between two communication partners. In an additional form of embodiment of the method, the data transmitted from the memory unit of the field device to the adapter are transmitted to the service device after the connecting the adapter to the field device. To this end, such as already mentioned, an additional communication interface can be provided at the adapter for communication with the service device. The adapter is preferably a so called fieldbus modem that can be connected, on the one hand, to the fieldbus and, on the other hand, to a service device.” See figure 1.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined receiving operational data from the devices and RFID devices that uses multiple frequencies, each having their own memory, and is able to send the operational data to a reader using the different frequencies as in Louzir with having a reader power a RFID device and able also power the memory of the RFID device when power is unavailable as in Hamilton with using a modem that is part of a device and a transmission module that communicates with a field device as in Baret so that the modem can function as an adapter with another device. (Par. 0030)
	Louzir, Hamilton, and Baret do not teach that the two RFST devices communicate with the process control field devices with two different frequencies. However, Koyama does teach that the first RFST communicating with the process control field device via a first frequency band and the second RFST communicating with the process control field device via a second frequency (Par. 0041: “The non-contact control device 30 receives the electromagnetic wave to generate power and controls the controlled device based on the generated electric power, so that it is possible to read/write an RFID tag as well as control the controlled device 90 to operate. The non-contact control device 30 is formed integrally with the electromagnetic wave generating antenna part 22 and thus is not required to be assembled separately, so that the non-contact control device 30 can be easily manageable.” Par. 0011: “An embodiment of the present invention is to provide an identifying information access device for reading and writing identifying information stored in an RFID IC tag included in a storage medium, provided with an electromagnetic wave generating antenna part for generating an electromagnetic wave; a non-contact control device formed to have no electrical contact with the electromagnetic wave generating antenna part and integrally with the electromagnetic wave generating antenna part, the non-contact control device receiving an electromagnetic wave generated by the electromagnetic wave generating antenna part to generate electric power, and controlling a controlled device based on the generated electric power. Par. 0136: “The antenna 172 may have the structure similar to that of the antenna 132, namely may be a so-called loop antenna. In that case, however, a frequency used by the antenna 172 must differ from a frequency used by the antenna 132. Furthermore, the antenna 172 may utilize not only HF, but another frequency bands such as UHF band. In this manner, an electromagnetic wave is generated at the antenna device 100, and the electromagnetic wave of another frequency is used to receive it at the antenna 172 while the ON/OFF control device 130 is driven, thereby enabling the switching element 180 to be switched. The controlled circuit 190 thus can be controlled in detail. During that time, the antenna device 100 keeps transmitting the electromagnetic wave, and the DC output can be taken out from the terminal A in FIG. 5. It is thus possible to supply it to the antenna 172 as the DC power source to simultaneously drive a high-frequency receiving circuit with the ON/OFF control circuit.” See also Par. 0055, 0059, 0061. Examiner’s Note – Koyama teaches that the RFID tags have different antennas that can communicate by different frequencies.  Please see “Response to Arguments” section and attached form PTO-413 for further explanation.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined receiving operational data from the devices and RFID devices that uses multiple frequencies, each having their own memory, and is able to send the operational data to a reader using the different frequencies as in Louzir with having a reader power a RFID device and able also power the memory of the RFID device when power is unavailable as in Hamilton with using a modem that is part of a device and a transmission module that communicates with a field device as in Baret with having an RFID tag communicate with a controlled device with different frequencies bands as in Koyama in order to allow a controlled circuit 190 that can be controlled in detail. (Par. 0136)

Regarding claim 2,
Louzir, Hamilton, Baret, Koyama teach the elements of claim 1 which claim 2 depends.  Louzir also teaches that communicating via the first RFST includes communicating via an ultra-high frequency (UHF) band and communicating via the second RFST includes communicating via a high frequency (HF) band.  (Col. 6, lines 36 – 41: “For example the RFID sensor device 200 in this embodiment is a far field/long range RFID tag operating in the UHF frequency band, for example in the range from 800 MHz to 960 MHz, for instance in the region of 860 MHz or 900 MHz, or in the region of 433 MHz or in the HF frequency band, for example in the region of 13.6 MHz.” See also figure 1 that depicts multiple RFID 200 sensors capable of using multiple frequencies as taught in column 6.) 

Regarding claim 3,
Louzir, Hamilton, Baret, Koyama teach the elements of claim 1 which claim 2 depends. Baret also teaches the operational data is data associated with the process control field device. (Par. 0010: “…known from the state of the art are field devices that have a wireless transmission module. According to the invention, an adapter is equipped with a corresponding second wireless transmission module. By means of this adapter, data are retrieved from the memory unit of the field device and transmitted to the adapter. The adapter is then connected with the service device and the service device establishes a connection to the field device based on the retrieved data.” See also Par. 0011.  Examiner’s Note – Louzir also teaches electrical devices 101_n but does not specifically call them “field devices” and refers to them as “appliances.”) 

Regarding claim 7,
Louzir, Hamilton, Baret, Koyama teach the elements of claim 1 which claim 7 depends. Louzir also teaches the handheld device is a radio frequency identification device (RFID) reader/writer. (Col. 8, lines 44 – 47: “The electrical activity monitoring apparatus 300 comprises an RFID reader device 310 and a monitoring device 320 for processing RFID data signals.”) 

Regarding claim 8,
Louzir, Hamilton, Baret, Koyama teach the elements of claim 1 which claim 8 depends. Louzir also teaches further including communicating, via wireless communications, via the handheld device with at least one of the first RFST or the second RFST, the first RFST electrically coupled to a first antenna and the second RFST electrically coupled to a second antenna. (Col. 6, lines 30 - 41: “The second function of the antenna 210 is to transmit data from the memory chip 230 wirelessly to an RFID reader of the monitoring device 300. Indeed the operating frequency range of the antenna 210 enables the performance of both functions of impulse detection by magnetic coupling and wireless transmission of data to the RFID reader. For example the RFID sensor device 200 in this embodiment is a far field/long range RFID tag operating in the UHF frequency band, for example in the range from 800 MHz to 960 MHz, for instance in the region of 860 MHz or 900 MHz, or in the region of 433 MHz or in the HF frequency band, for example in the region of 13.6 MHz.”) 

Regarding claim 9,
Louzir, Hamilton, Baret, Koyama teach the elements of claim 8 which claim 9 depends. Louzir also teaches that the first antenna is a UHF antenna and the second antenna is an HF antenna.  (Col. 6, lines 37 – 41. See rejection for claim 8.) 

Regarding claim 10,
Louzir, Hamilton, Baret, Koyama teach the elements of claim 8 which claim 9 depends. Hamilton also teaches that powering the first RFST and the second RFST via an energy harvester when loop power (main power from battery 200) is not provided to the process control field device.  (Par. 0026: “…record a measurement at that time. In still further embodiments, a measurement will be recorded when the main power source 200 is not available, if radiofrequency induction power becomes available. For example, the unit 100 may be designed to wake up upon interrogation of the RFID 400, power up the memory storage device 300 using induction power, and record a measurement from the meter.” Par. 0027: “The unit 100 comprises an RFID 400. The RFID 400 is of the "passive tag" type, although there may be a battery assist. Such passive tags do not transmit unless a signal is received by an interrogator 500. In the absence of auxiliary power (such as a battery assist system) the RFID 400 uses the power provided by radiofrequency induction from the interrogator signal to send an answering signal to the interrogator 500. Some of this power may be channeled to other purposes, such as providing power to the memory storage device 300. In the presence of auxiliary power, the passive tag will not transmit until interrogated, at which point the auxiliary power system will "wake up" and provide power to the RFID 400 and potentially other systems in the unit 100.”) 

Regarding claim 11,
Louzir, Hamilton, Baret, Koyama teach the elements of claim 8 which claim 9 depends. Hamilton also teaches that utilizing a magnetic field from the handheld device to enable energy harvesters to power the first RFST and the second RFST while loop power is not provided. (Par. 0023: “Radiofrequency induction occurs when an alternating electromagnetic field is encountered by a conducting coil, which generates an electrical current in the coil. Induction will occur over a wide range of frequencies, depending on the conductive material used in the coil…”) 

Regarding claims 13 - 18, they are directed to a system or apparatuses to implement the method of steps set forth in claims 1, 2, 7, 10, and 11.  Louzir, Hamilton, Baret, Koyama teach the claimed method of steps in claims 1, 2, 7, 10, and 11.  Therefore, Louzir, Hamilton, Baret, Koyama teach the system or apparatuses, to implement the claimed method of steps, in claims 13 - 18. For the amended portion Louzir also teaches a plurality of sensor tags (item 200_x) in figure 1 and column 6. 

Claims 4, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Louzir in view of Hamilton in further view of Baret in further view of Koyama in further view of Sung et al. (PG Pub. No. 20110206160), herein “Sung.”  

Regarding claim 4,
Louzir, Hamilton, Baret, Koyama teach the elements of claim 1 which claim 4 depends. They do not teach that the modem has a microcontroller or a storage unit. However, Sung does teach that the modem is communicatively coupled to a microcontroller. (Processor 100); (Par. 0044: “…the receiving modem circuit 101 may include a first analog processing unit 100, a second analog processing unit 150, and a digital processing unit 200 to receive various types of NFC protocols. The first analog processing unit 100 may include a TYPEA analog unit 110 and a TYPEB analog unit 120, and the second analog processing unit 150 may include an in-phase "I" channel analog unit 160 and a quadrature "Q" channel analog unit 170. The digital processing unit 200 may include first, second, and third digital circuit units 210, 220, and 230 and a control processor and storage unit 250.” See figure 1.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined receiving operational data from the devices and RFID devices that uses multiple frequencies, each having their own memory, and is able to send the operational data to a reader using the different frequencies as in Louzir with having a reader power a RFID device and able also power the memory of the RFID device when power is unavailable as in Hamilton with using a modem that is part of a device and a transmission module that communicates with a field device as in Baret with having an RFID tag communicate with a controlled device with different frequencies bands as in Koyama with a modem that is coupled to a processor (microcontroller)  as in Sung in order “to process receiving data output from a comparator and a reader receiving unit configured to process receiving data output from an analog-to-digital converter…” (Par. 0019) 

Regarding claim 5,
Louzir, Hamilton, Baret, Koyama, and Sung teach the elements of claim 4 which claim 5 depends. Sung also teaches that the storing the operational data includes storing the operational data via the microcontroller.  (Par. 0050: “The control processor and storage unit 250 may include storage regions to store data. The control processor and storage unit 250 may control a bit measuring unit, decode receiving data, and control overall modem operation performed by a protocol which is set according to a predetermined program. Output from the control processor and storage unit 250 may be output through one or more data lines L5.” See also Par. 0056 and Figure 1.) 

Regarding claim 20, it is directed to a system or apparatuses to implement the method of steps set forth in claim 4.  Louzir, Hamilton, Baret, Koyama, and Sung teach the claimed method of steps in claim 4.  Therefore, Louzir, Hamilton, Baret, Koyama, and Sung teach the system or apparatuses, to implement the claimed method of steps, in claim 20. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Louzir in view of Hamilton in further view of Baret in further view of Koyama in further view of Geist et al. (PG Pub. No. 20150088617), herein “Geist.”  

Regarding claim 6,
Louzir, Hamilton, Baret, and Koyama teach the elements of claim 1 which claim 6 depends. They do not teach that a serial bus or (SPI).  However, Geist does teach that the data bus is a serial peripheral interface bus. (Par. 0011: “A key factor in the system is portability and interoperability across platforms and RFID protocols, allowing the toll application and the RFID toll module to be used in various geographical areas and across multiple toll-companies. A possible mode of interface for communication between the component and the phone, but not limiting, could be a Serial Peripheral Interface bus (SPI) interface that implements a synchronous serial data link standard, operating in a full duplex mode. The communication between devices occurs in master/slave mode where the master device initiates and controls data communication, which in this scenario could be the phone itself.” Par. 0029: “A passive RFID toll module device 102 scavenges energy from the reader signal 102, as is known, to store energy that is then used to respond. The connection 106 can be a wired or wireless connection, such as a universal serial bus (USB) connection, audio connection, audio jack connection, or other connections, as will occur to those skilled in the art.” See complete paragraph 0029.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined receiving operational data from the devices and RFID devices that uses multiple frequencies, each having their own memory, and is able to send the operational data to a reader using the different frequencies as in Louzir with having a reader power a RFID device and able also power the memory of the RFID device when power is unavailable as in Hamilton with using a modem that is part of a device and a transmission module that communicates with a field device as in Baret with having an RFID tag communicate with a controlled device with different frequencies bands as in Koyama with having several RFID tags that communicate data via a serial bus or a Serial Peripheral Interface bus (SPI) interface as in Geist in order to allow communication in master-slave mode using different protocols for different agencies. (Par. 0011 and 0012). 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Louzir in view of Hamilton in further view of Baret in further view of Koyama in further view of Morimoto (US PG Pub. No. 20140104044).

Regarding claim 12,
Louzir, Hamilton, Baret, and Koyama teach the elements of claim 1 which claim 12 depends. They do not teach a power manager.  However, Morimoto does teach that the first RFST and the second RFST determine when loop power is not provided to the process control field device via a power manager. (voltage monitor unit 124) (Par. 0037: “The voltage monitor unit 124 monitors whether a voltage is applied to the external power supply terminal 13 from the outside. The voltage monitor unit 124 creates operation mode information representing whether a voltage is applied to the external power supply terminal 13 from the outside and outputs the operation mode information to the control unit 122. The voltage monitor unit 124 monitors a voltage supplied from the external power supply terminal 13 to the signal processing circuit 121. The voltage monitor unit 124 receives an operation mode readout command from the control unit 122 and outputs the operation mode information to the control unit 122 according to the received operation mode readout command. When a voltage is detected, the voltage monitor unit 124 determines that an operation mode is an operation mode for operating with voltage supply from the external power supply. When a voltage is not detected, the voltage monitor unit 124 determines that the operation mode is an operation mode for operating with magnetic field energy from the transmitting and receiving unit 11 that receives a magnetic field signal.” See also Par. 0041 – 0044.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined receiving operational data from the devices and RFID devices that uses multiple frequencies, each having their own memory, and is able to send the operational data to a reader using the different frequencies as in Louzir with having a reader power a RFID device and able also power the memory of the RFID device when power is unavailable as in Hamilton with using a modem that is part of a device and a transmission module that communicates with a field device as in Baret with having an RFID tag communicate with a controlled device with different frequencies bands as in Koyama with having a controller and power manager (monitor) that manages the external power and harvesting power as in Morimoto in order to determine whether voltage is applied from the external power system change the operation mode corresponding to the operation mode. (Par. 0131)

Regarding claim 19, it is directed to a system or apparatuses to implement the method of steps set forth in claim 12.  Louzir, Hamilton, Baret, Koyama, and Morimoto teach the claimed method of steps in claim 12.  Therefore, Louzir, Hamilton, Baret, Koyama, and Morimoto teach the system or apparatuses, to implement the claimed method of steps, in claim 19. 

Allowable Subject Matter
Claim 21 is allowable pending resolving all intervening issues such as the double patenting rejection above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose the complete limitations of a modem coupled to a microcontroller to receive operational data from a process control field device, the operational data corresponding to an instruction or operation of the process control field device: a first sensor tag coupled to the microcontroller and including a first memory, and a second sensor tag coupled to the microcontroller and including a second memory, the first sensor tag and the second sensor tag to retrieve operational data from the modem via the microcontroller and store the operational data in the respective first memory and second memory: a power manager coupled to a third memory, the first sensor tag and the second sensor tag, the power manager to control power provided to the third memory when loop power is not provided to allow the third memory to cache operational data to the first memory and the second memory: and a first antenna coupled to the first sensor tag and a second antenna coupled to the second sensor tag, the first antenna and the second antenna to provide operational data from the first memory and second memory to a handheld device when loop power is not provided.  Claim 21 differs from claim 13 in that the power manager is coupled to a third memory, the first sensor tag and the second sensor tag, the power manager to control power provided to the third memory when loop power is not provided to allow the third memory to cache operational data to the first memory and the second memory. 
Claims 22 – 27 depending from claim 21 and therefore are also allowable, pending resolving the intervening issue of the double patenting rejection above. 


Response to Arguments

Applicant’s arguments with respect to all claims have been considered but after extensive review of the originally filed disclosure, examiner concludes that the amended added element of a “first RFST communicating with the process control field device via a first frequency band” and “the second RFST communicating with the process control field device via a second frequency band different than the first frequency band” is not disclosed in the originally filed application and therefore is rejected under 35 USC §112(a) and under 35 USC §112(b) as a new matter rejections above. The arguments of the new matter rejection will not be restated here; however, examiner did contact attorney of record Mark Hanley regarding this issue. Assistant to attorney Hanley, attorney Claire Saskowski, returned examiner’s call and stated that this new amended element was possibly an overlooked element.  Examiner stated that he would file a rejection for new matter and find the best art given the issue.  Having RFST devices that communicate with the coupled process control device using different frequencies is illogical because the using of more than one frequency is between the RFST devices and a remote hand-held device.  The remote hand-held device uses different frequencies depending on the type and range of interrogation. The best art that could be found with the new matter amended portion is Koyama as rejected herein which teaches two antennas to the RFST device using different frequencies. The new reference 35 USC 103, and the 35 USC §112(a) 35 USC §112(b) rejections were necessitated by amendment and therefore this action is made final.
The double patenting rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116